Citation Nr: 0802271	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-28 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left hip pain, to 
include as secondary to residuals of left knee 
meniscectomies, and if so, whether the reopened claim should 
be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for right hip pain, to 
include as secondary to residuals of left knee 
meniscectomies, and if so, whether the reopened claim should 
be granted.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of left knee meniscectomies.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

5.  Entitlement to a compensable evaluation for post-surgical 
scars of the left knee.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from July 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied increased evaluations for 
residuals of left knee meniscectomies and left knee post-
surgical scars, granted service connection for degenerative 
arthritis of the left knee and assigned an initial 10 percent 
evaluation, and denied service connection for bilateral hip 
pain.  A Notice of Disagreement (NOD) was filed in July 2003, 
and a Statement of the Case (SOC) was issued in August 2004.  
The veteran perfected his appeal with the timely filing of a 
VA Form 1-9, Appeal to Board of Veterans' Appeals, in August 
2004.  The veteran then relocated to the jurisdiction of the 
Roanoke, Virginia, RO, which issued Supplemental SOC's (SSOC) 
in March and December 2006.

The issues of entitlement to increased evaluations for 
residuals of left knee meniscectomies and left knee post-
surgical scars are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  In a March 1997 rating decision, the RO denied service 
connection for bilateral hip pain based on findings that the 
condition was not shown in service or within the first post-
service year, nor was it shown to be related to service 
connected left knee disabilities.  The decision was not 
appealed and became final in March 1998.

2.  Evidence received since the March 1997 rating decision is 
new and material in that it was not previously considered by 
agency decisionmakers, is not cumulative or redundant of 
previously considered evidence, relates to an unestablished 
fact, and raises a reasonable possibility of substantiating 
the claim.

3.  There is no medical evidence that bilateral hip pain was 
incurred in or aggravated by military service, nor is 
bilateral hip pain shown to be related to any service-
connected disability.

4.  Range of motion of the left knee is limited to 100 
degrees flexion, and is painful.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for left hip pain, to include as 
secondary to residuals of left knee meniscectomies.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection for left hip pain, to include as 
secondary to residuals of left knee meniscectomies, is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

3.  New and material evidence has been received to reopen a 
claim of service connection for right hip pain, to include as 
secondary to residuals of left knee meniscectomies.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  Service connection for right hip pain, to include as 
secondary to residuals of left knee meniscectomies, is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

5.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant on May 6, 2003 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided with respect to the reopened claims, as the 
appellant was informed about what evidence is necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.

Here, the duty to notify with respect to all claims was not 
satisfied prior to the initial unfavorable decision on the 
claim by the AOJ.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on May 2, 2006 that fully addressed all 
notice elements, including those detailed in Dingess, supra..  
The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her or his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a [rating decision or supplemental statement 
of the case issued on December 8, 2006, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from Veterans Affairs Medical Centers (VAMC) Palo 
Alto, Houston, Richmond, and Hampton from 1975 to 2006, as 
well as Social Security Administration (SSA) records.  The 
veteran submitted private treatment records from a clinic in 
Ukraine.  He declined an opportunity to set forth his 
contentions during a hearing before the undersigned Veterans 
Law Judge.  The appellant was afforded VA medical 
examinations in May 2003 and May 2006.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Left and Right Hip Pain
New and Material Evidence

Although the RO reopened the claims of service connection for 
left and right hip pain in June 2003, the Board is required 
to first consider whether new and material evidence had been 
presented before the merits of claim can be considered.  The 
Board can make an initial determination as to whether 
evidence is "new and material."  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the March 1997 denial of service connection 
for bilateral hip pain, the evidence consisted of service 
treatment records, VA treatment and surgical records from 
VAMC Palo Alto, and two VA examination reports.  This 
evidence showed complaints of pain in the left and right 
hips, but included medical opinions that there was no 
relationship of such to service or to service connected 
disabilities.

Since the March 1997 decision, VA has received additional VA 
treatment records from VAMC Palo Alto, as well as from VAMCs 
in Houston, Hampton, and Richmond.  A private medical record 
from a clinic in Ukraine was submitted, as well as SSA 
questionnaires.  Additional VA examinations were also 
obtained.  The newly submitted evidence reveals a diagnosis 
of trochanteric bursitis of the left and right hips, as well 
as complaints of worsening left knee symptoms.  VA examiners 
address the issue of etiology of the hip problems with regard 
to service and service connected disabilities.  This evidence 
is new and material in that it was not previously considered, 
goes to an unestablished fact, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claims.  The claims were, therefore, 
properly reopened by the RO.



Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Here, the veteran alleges that his current left and right hip 
complaints are secondary to his service connected left knee 
disabilities; he argues that his limp has caused stress on 
the joints which has resulted in pain.  He does not allege 
any hip injury in service.

A review of service treatment records confirms that there was 
no injury to either hip in service, nor is there shown any 
chronic systemic disease of the joints, which would support a 
finding of direct service connection.  Similarly, there is no 
evidence of osteoarthritis or other such chronic condition 
within the first post service year which would allow 
application of the presumptions of service connection in 
38 C.F.R. §§ 3.307 and 3.309.  The first complaints of hip 
pain were made in March 1996, more than a decade after 
separation from service.

At the time of the denial of service connection in 1997, 
there was no diagnosed disease of the hips, nor was there any 
showing of functional impairment or radiographic changes.  On 
May 2003 VA examination, the veteran continued to complain of 
hip pain, but there is no objective medical evidence of 
disability.  Active range of motion was full, with tenderness 
to palpation over the lateral aspect of the trochanters 
bilaterally.  X-rays were normal, but bilateral trochanteric 
bursitis was diagnosed.  The VA examiner, who was able to 
review the claims file in connection with the examination, 
opined that there was not sufficient evidence to establish a 
relationship between the hip bursitis and left knee problems.  
VA treatment records do not show regular complaints of hip 
pain and do not address the etiology of such.

The weight of the evidence is therefore against the claims of 
service connection for left and right hip disabilities, to 
include as secondary to residuals of left knee 
meniscectomies.  While there is now a current diagnosis of 
the hips, there is no medical evidence relating such to 
service or to a service connected disability.  The veteran's 
opinion that his limp has resulted in the hip disability is 
not competent evidence, as he is a layperson and lacking the 
medical knowledge and training required to form such an 
opinion.  The claims must be denied.

Evaluation of Service Connected Disabilities

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Separate ratings may 
be assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings" and is 
applicable to both initial evaluations and claims for 
increased evaluations.  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 



Left Knee Degenerative Joint Disease

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Traumatic arthritis under Code 5010 is rated analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, a noncompensable rating will be assigned for limitation 
of extension of the leg to 5 degrees; a 10 percent rating 
will be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown,  6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA 
General Counsel held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98, the VA General Counsel further explained 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings 
under Diagnostic Code 5260 for limitation of flexion of the 
leg and Diagnostic Code 5261 for limitation of extension of 
the leg may be assigned for disability of the same joint). 
The issue of evaluation under Code 5257 in this case is 
addressed in the REMAND portion of the decision below.

A separate evaluation of 10 percent has been assigned under 
Code 5010 for left knee degenerative arthritis.  As discussed 
above, this is permissible because the involved Diagnostic 
Codes do not compensate the same signs and symptoms.  The 
current evaluation is assigned for painful and limited motion 
of the left knee joint.  Importantly, at no time has the 
measured limitation of motion met the criteria for assignment 
of a compensable evaluation under Code 5260 for limited 
flexion or Code 5261 for limited extension.

VA treatment records reveal complaints of generalized joint 
pain, but do not specifically address the extent of 
functional impairment related the left knee.  On May 2003 VA 
examination, range of motion was from 5 degrees extension to 
110 degrees flexion.  X-rays showed moderately severe 
degenerative changes.  The veteran complained of pain in the 
anterior aspect of the joint.  There was mild crepitus and 
effusion.  No discussion of the functional impact of 
incoordination, weakness, pain, lack of endurance, or 
fatigability was reported.

In May 2006, the veteran reported pain in the knee was 8 /10, 
and described it as crushing, burning, aching, and sharp in 
nature.  Pain was constant and increased with physical 
activity.  The distance he could walk was limited.  Gait and 
posture were abnormal.  Weakness, effusion, and tenderness 
were observed.  Measured range of motion was from 0 degrees 
extension to 100 degrees flexion.  Moreover, repetitive 
motion of the left knee resulted in additional functional 
impairment of 15 degrees due to pain, weakness, fatigue, and 
lack of endurance.  Pain had the major functional impact.  

The objectively measured functional impairment does not 
warrant a compensable evaluation for limitation of motion 
under Codes 5260 or 5261.  Assignment of a 10 percent 
evaluation under Code 5010, for painful limited motion in a 
single major joint, is therefore most appropriate.  A higher, 
20 percent evaluation is not available for a single joint 
disability under this Code.  No increased evaluation can be 
granted for degenerative joint disease of the left knee at 
this time.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for left hip pain, to 
include as secondary to residuals of left knee meniscectomy, 
is reopened.  

Service connection for left hip pain, to include as secondary 
to residuals of left knee meniscectomy, is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for right hip pain, to 
include as secondary to residuals of left knee meniscectomy, 
is reopened.

Service connection for right hip pain, to include as 
secondary to residuals of left knee meniscectomy, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee degenerative arthritis is denied.

REMAND

As was noted above, VA has a duty to assist veterans in 
substantiating claims.  This includes providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Here, the RO properly determined that examination was 
required to properly evaluate the current disability status 
of the veteran's service connected residuals of left knee 
meniscectomy and post-surgical scars of the left knee.  
Examinations were provided in May 2003 and May 2006.  
However, the Board finds that the record does not contain 
sufficiently detailed or current findings to allow proper 
application of the rating criteria.

The May 2003 examiner made specific findings regarding left 
knee stability, upon which the evaluation under Diagnostic 
Code 5257 is based.  He performed and reported on drawer and 
Lachmann tests, and specifically noted the presence or 
absence of laxity in multiple planes, as well as commenting 
upon the degree of such.

On May 2006 VA examination, however, the VA contract examiner 
appears to have relied entirely upon subjective complaints in 
reporting instability and subluxation.  There is no 
indication of any objective testing of the joint stability or 
ligamentous laxity.  Moreover, the examiner describes the 
impairment at various times as slight, moderate, and severe.  
No evaluation can be assigned based on this examination.  
Additional development is required to adequately determine 
the current level of impairment of the left knee, as regards 
stability and subluxation.

Similarly, although examiners were asked to comment upon the 
current manifestations of scars of the left knee, no examiner 
has included findings which would allow application of the 
criteria of the rating schedule.  The sizes and complete 
number of scars are not described, nor is there notation as 
to whether the scars are deep or superficial.  No examiner 
appears to have palpated the scars to determine tenderness 
and none have described the scars full physical appearance.  
Additional development is required to ensure that the 
veteran's post-surgical scars are fully and fairly evaluated 
under the appropriate rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA Scars and 
Joints examinations.  

Ask the examiner to fully describe the 
current post-surgical scars of the left 
knee, to include size, depth or 
superficiality, tenderness, and stability.

Ask the examiner to describe the current 
extent of the veteran's service connected 
residuals of left knee meniscectomy, in 
particular as regards joint stability.  
Comment on the presence or absence of 
stability on objective testing, as well as 
the presence or absence of any ligamentous 
laxity.  Describe any subluxation of the 
joint and comment on its degree.

2.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then re- 
adjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


